  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                   Page 1 of 11 PageID 169



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

   AIR VENT, INC.,                                    )     Civil Action No.: 3:21-CV-00229-X
                                                      )
                  Plaintiff,                          )     DEFENDANT KING OF FANS,
                                                      )     INC.’S REPLY MEMORANDUM OF
  v.                                                  )     LAW IN SUPPORT OF MOTON TO
                                                      )     DISMISS FOR IMPROPER VENUE
  POWERMAX ELECTRIC CO., LTD.,                        )     OR, IN THE ALTERNATIVE,
  GUANGDONG, DM (ASIA) LIMITED, and                   )     MOTION TO TRANSFER VENUE
  KING OF FANS, INC.,                                 )
                                                      )
              Defendants.                             )
  __________________________________                  )
                                           Introduction

       Plaintiff Air Vent, Inc.’s response brief demonstrates that venue is not proper in the United

States District Court for the Northern District of Texas because none of the events giving rise to

the underlying action occurred in or around Dallas, Texas, making it an improper venue pursuant

to 28 U.S.C. § 1391(b). The fire at issue occurred in Ohio. King of Fans needs to investigate the

incident, the fan installation, and any work performed to the fan or the area where it was installed,

all of which occurred in Ohio. Moreover, if any new parties are added to the case because of their

work on the fan or in the area where it was installed, those parties will be located in Ohio.

Plaintiff’s assertions that venue is proper in Texas because a substantial part of the events or

omissions giving rise to the claims occurred in Texas is simply wrong. The work, the fire, and the

damages occurred in Ohio. In addition, Plaintiff is unable to set forth any conduct by King of Fans

in Texas related to this case.

       In determining venue, the Court looks to the defendant’s conduct, and where that took

place. Here, Plaintiff sets forth only its own activities allegedly taking place in the Northern

District of Texas. The fact that Plaintiff cut checks in Texas for its attorneys and the settlement of
  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                   Page 2 of 11 PageID 170



the Ohio lawsuit does not mean the damages were incurred in Texas, or that anything related to

the case occurred in Texas. Actions taken by a plaintiff do not support venue. For those reasons

alone, venue is improper and Plaintiff’s complaint should be dismissed.

       Further, Plaintiff makes a disingenuous attempt to oppose King of Fans’ alternative motion

to transfer venue to the United States District Court for the Northern District of Ohio. Plaintiff

does not dispute that this case might have been brought in Ohio. Indeed, it was. Plaintiff instead

argues the convenience of the parties and witnesses weigh in favor of keeping the case in the

Northern District of Texas. However, Plaintiff’s characterizations and conclusions regarding these

factors are seriously flawed, and the case should be transferred to the Northern District of Ohio

under 28 U.S.C. § 1404(a). The face of Plaintiff’s complaint demonstrates that this lawsuit has

very minimal, if any, ties to Texas while Ohio has an overwhelming relationship to this case. As

stated above, King of Fans may want to add parties to the suit, like a contractor who installed the

fan or who performed work on the fan or in the area of it. Those third-parties are in Ohio. Also,

had Plaintiff added King of Fans and DM (Asia) to the Ohio case, the case would have stayed in

Ohio. There is no reason the case should be in Texas. The location of Air Vent and its attorneys

do not keep the case in Texas. The case should be transferred to the Northern District of Ohio.

                               Supplemental Factual Background

       Plaintiff’s factual background section does not tell a complete story. At times, the story is

even incorrect. The actual facts are much simpler and were set forth in King of Fans’ opening

brief. Several incorrect allegations from Plaintiff’s response brief warrant attention.

       Plaintiff incorrectly asserts that “the Fan Motor was manufactured by Powermax/KOF and

was sold to AVI by Powermax/KOF and/or DMA and then shipped directly from Powermax to

AVI in Dallas, Texas for incorporation into the AVI Attic Fan.” (Pl.’s Br. at 10 [ECF No. 13].).




                                                  2
  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                   Page 3 of 11 PageID 171



Here, King of Fans has no connection to the attic ventilation fan at issue and no connection to Air

Vent. (Declaration of David E. Bridges, Esq. [ECF No. 12-1]; Third-Party Def.’s Resps. to Third-

Party Pl.’s First Set of Interrogs. [ECF No. 12-2].) King of Fans does not manufacture, design,

sell, distribute, or do anything related to attic ventilation fans and it does not do business with Air

Vent. Id. As a result, King of Fans has no expectation of being sued in Texas related to a case

involving an Air Vent attic ventilation fan. Id. Air Vent removed the Ohio state court case to the

United States District Court for the Northern District of Ohio and then filed third-party claims

against Third-Party Defendants Powermax Electric Co., Ltd., Guangdong, Glaus, Pyle, Schomer,

Burns, Dehaven, Inc., d/b/a GPD Group, Foti Contracting, LLC, Scaparotti Construction Group,

LLC, VEC, Inc., and USA Roofing, Inc. Except for Powermax, the others are either Ohio residents

or regularly conduct business in Ohio. See, e.g., The Travelers Indem. Co. v. Air Vent, Inc. v.

Powermax, et al., N.D. Ohio, Case No. 4:18-cv-00666 (Def.’s Third-Party Compl. at pp. 1-2 [ECF

No. 46-1].) Plaintiff never filed third-party claims against King of Fans or DM (Asia) in the Ohio

case prior to its dismissal with prejudice on March 5, 2020. Air Vent’s third-party complaint

illustrates the fact that there are a number of other potential parties in Ohio that may need to be

added to this case. Id.

       Next, Plaintiff incorrectly states “[a]ll fan motors purchased by AVI from Powermax/KOF

through DMA, including the subject Fan Motor, were purchased through the issuance of formal

Purchase Orders (“POs”) issued by AVI from its office in Dallas, Texas.” (Pl.’s Br. at 10 [ECF

No. 13].). King of Fans is not identified anywhere in the complaint, Air Vent’s answer to the

complaint, Air Vent’s third-amended third-party complaint, or any other materials in the Ohio

action. (Pl.’s Compl. at pp. 18-24 [ECF No. 14]; Def.’s Third-Party Compl. at pp. 1-2 [Ex. B].)

Likewise, King of Fans is not identified or otherwise referenced in Air Vent’s declaration of Mr.




                                                  3
     Case 3:21-cv-00229-X Document 15 Filed 05/28/21                 Page 4 of 11 PageID 172



Holland, or any of the purchase orders or terms and conditions that Plaintiff points to in response

to King of Fans’ motion. (Declaration of Brad Holland at pp. 25-29 [ECF No. 12-1]; Pl.’s

Document Prod. at pp. 30-58 [ECF No. 12-1].)

        Also, Plaintiff incorrectly contends “the Subject Fan Motor manufactured, sold and

distributed by Defendants caused a fire at a school in Ohio.” (Pl.’s Br. at 10 [ECF No. 13].) Plaintiff

did not believe King of Fans had any connection to the Ohio lawsuit. If Plaintiff did, it would have

added King of Fans to the case with the other third-party defendants. (Def.’s Third-Party Compl.

[ECF No. 46-1].) Had Plaintiff added King of Fans or DM (Asia) to the Ohio case, the case would

have stayed in Ohio. Id.

        Finally, Plaintiff incorrectly asserts “[a]s a part of the settlement, AVI obtained releases on

behalf of the Defendants herein. (Pl.’s Br. at 11 [ECF No. 13].) As noted, there is no reference to

King of Fans in any of the materials Plaintiff points to in the Ohio action. (Pl.’s Compl. at pp. 18-

24 [ECF No. 14]; Def.’s Third-Party Compl. [ECF No. 46-1].) The filings all illuminate that Texas

is an improper venue because everything occurred in Ohio.

                                              Analysis

I.      This action should be dismissed because venue in the Northern District of Texas
        (Dallas Division) is improper.

        Plaintiff incorrectly asserts that venue is proper because a substantial part of the events or

omissions giving rise to the claims occurred in the Northern District of Texas. (Pl.’s Br. at p. 12

[ECF No. 13].) This assertion is wrong. Plaintiff is simply unable to set forth any conduct by King

of Fans in this District related to this case. In determining whether venue is proper, the Court looks

to the defendant’s conduct, and where that took place. Bigham v. Envirocare of Utah, Inc., 123 F.

Supp. 2d 1046, 1048 (S.D. Tex. 2000); see also, e.g., Seariver Mar. Fin. Holdings, Inc. v. Pena,

952 F. Supp. 455, 460 (S.D. Tex. 1996) (in determining where a substantial part of the events or



                                                  4
      Case 3:21-cv-00229-X Document 15 Filed 05/28/21               Page 5 of 11 PageID 173



omissions took place, Courts are required to “focus on relevant activities of the defendant, not of

the plaintiff”). Plaintiff instead sets forth only its own activities allegedly taking place in the

Northern District of Texas. (Pl.’s Br. at pp. 12-13 [ECF No. 13].) Worse yet, Plaintiff points to its

corporate representative, Brad Holland’s, declaration and a stack of purchase orders issued by

Plaintiff for the subject attic ventilation fan to support the position that King of Fans’ alleged

activities in this District are at issue in this case. (Declaration of Brad Holland at pp. 25-29 [ECF

No. 12-1]; Pl.’s Document Prod. at pp. 30-58 [ECF No. 12-1].) Yet, the declaration and the

purchase orders are totally devoid of any reference to King of Fans. Id. That is because King of

Fans has no connection to the attic ventilation fan at issue and no connection to Air Vent.

(Declaration of David E. Bridges, Esq. [ECF No. 12-1]; Third-Party Def.’s Resps. to Third-Party

Pl.’s First Set of Interrogs. [ECF No. 12-2].) Indeed, King of Fans does not manufacture, design,

sell, distribute, or do anything related to attic ventilation fans and it does not do business with Air

Vent. Id. As a result, King of Fans has no expectation of being sued in Texas related to a case

involving an Air Vent attic ventilation fan. Id. The fact that Plaintiff cut checks in Texas for its

attorneys and the settlement of the Ohio lawsuit does not mean the damages were incurred in

Texas. The damages were incurred in Ohio. Moreover, actions taken by a plaintiff do not support

venue. Bigham, 123 F. Supp. 2d, at 108. For all of those reasons, venue is improper and Plaintiff’s

complaint should be dismissed.

II.      Venue is neither proper nor convenient in the Northern District of Texas (Dallas
         Division) and the Court should therefore transfer this case to the Northern District of
         Ohio.

         As previously mentioned, pending before the Court is King of Fans’ motion to dismiss for

improper venue. This motion has been fully briefed and, if granted, renders moot King of Fans’

alternative motion to transfer venue. For those reasons, King of Fans submits its motion to transfer




                                                  5
  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                    Page 6 of 11 PageID 174



as an alternative if the Court denies the motion to dismiss.

       Transfer of this case to the Northern District of Ohio under 28 U.S.C. § 1404(a) requires

findings that: (1) the action might have been brought in the Court to which transfer is sought, and

the (2) transfer is for the convenience of parties and witnesses and in the interest of justice. 28

U.S.C. § 1404(a). Plaintiff does not dispute that this case might have been brought in Ohio. Indeed,

it was. Plaintiff instead argues that King of Fans has failed to show the Northern District of Ohio

has jurisdiction over all defendants, that King of Fans cannot overcome Plaintiff’s choice of home

forum, and the convenience of the parties and witnesses, and interest of justice factors weigh in

favor of keeping the case in the Northern District of Texas. (Pl.’s Br. at pp. 15-30 [ECF No. 13].)

Plaintiff’s conclusions about these factors, however, are flawed, and the case should be transferred

to the Northern District of Texas.

       A.      Ohio is more convenient for the parties.

       Plaintiff goes to great length to discuss the fact that it resides in Texas and does business

there. Plaintiff overlooks the fact that Plaintiff has no contract, agreement, or other connection to

King of Fans for any of Plaintiff’s business dealings, let alone the allegedly defective attic

ventilation fan or motor for the fan that was installed at the real property in Ohio. (Declaration of

David E. Bridges, Esq. [ECF No. 12-1]; Third-Party Def.’s Resps. to Third-Party Pl.’s First Set of

Interrogs. [ECF No. 12-2].) All of the activities in Ohio form the entire basis of the underlying

lawsuit. The face of Plaintiff’s complaint demonstrates that this lawsuit has very minimal, if any,

ties to Texas while Ohio has an overwhelming relationship to this case. Further, King of Fans may

want to add parties to the suit, like a contractor who installed the fan or who performed work on

the fan or in the area of it. Those third-parties are in Ohio. Also, all three (3) defendants, including

King of Fans, Powermax, and DM (Asia), are located outside of Texas. Had Plaintiff added King




                                                   6
   Case 3:21-cv-00229-X Document 15 Filed 05/28/21                 Page 7 of 11 PageID 175



of Fans or DM (Asia) to the Ohio case, the case would have stayed in Ohio. Of all the parties, only

Plaintiff resides in Texas or regularly does business in Texas. There is no reason the case should

be in Texas. Plaintiff’s activities are not a proper basis for determining venue, as noted above.

Bigham, 123 F. Supp. 2d, at 108 (venue determination turns on the conduct of the defendants, not

that of the plaintiff).

        The information contained within Plaintiff’s corporate representative’s declaration and

purchase orders are all red herrings and irrelevant because King of Fans has no connection to the

attic ventilation fan at issue and no connection to Air Vent. (Declaration of David E. Bridges, Esq.

[ECF No. 12-1]; Third-Party Def.’s Resps. to Third-Party Pl.’s First Set of Interrogs. [ECF No.

12-2].) King of Fans does not manufacture, design, sell, distribute, or do anything related to attic

ventilation fans and it does not do business with Air Vent. Id. As a result, King of Fans has no

expectation of being sued in Texas related to a case involving an Air Vent attic ventilation fan and

it has no expectation of being sued in Texas related to an incident that occurred in Ohio. Id. The

convenience of the parties demands transfer to the Northern District of Ohio. The location of Air

Vent and its attorneys do not keep the case in Texas.

        B.       Ohio is more convenient for witnesses.

        The most significant factor in deciding a motion to transfer venue is the convenience of

key witnesses. LeBouef v. Gulf Operators, Inc., 20 F. Supp. 2d 1057, 1060 (S.D. Tex 1998);

Gundle Lining Constr. Corp. v. Fireman’s Fund Ins. Co., 844 F. Supp. 1163, 1166 (S.D. Tex.

1994). The activities that form the entire basis for this suit occurred in Ohio. That matter arises

from a June 30, 2016 fire at commercial property in Southington, Ohio. (Pl.’s Compl. [ECF No.

1] & Ex. A [ECF No. 1-2].) The parties’ dispute relates to an allegedly defective or otherwise

faulty attic ventilation fan that allegedly caused the fire and in excess of $725,000.00 in property




                                                 7
  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                   Page 8 of 11 PageID 176



damages. Id. The key witnesses will be those Ohio-based party and non-party witnesses providing

testimony about the real property, pre- and post-fire circumstances, including the sale, installation,

maintenance, service, and inspection of the attic vent fan, motor for the fan, and components for

the fan and motor, the investigation of the fire’s origin and cause, and the liability and damages

claims. (Def.’s Br. at p. 11 [ECF No. 12].) These Ohio-resident witnesses will include the owners

of the fire-damaged property, their first-party property insurers, the contractors who installed the

fan or who performed work on the fan or in the area of it, and the public sector first responders

who responded to the fire and the fire investigators that investigated it. Air Vent’s third-party

claims against the Ohio residents or entities conducting business in Ohio show it would be

convenient to keep the case there and, further, King of Fans may need to add those parties to this

case. (Def.’s Third-Party Compl. [ECF No. 46-1].) Those things demand transfer to Ohio.

       C.      Local interest in Ohio.

       Plaintiff argues that Texas has an interest in the lawsuit because the case concerns a Texas

resident, Air Vent, and the sale of Air Vent’s products. Plaintiff wrongly assumes, and asks this

Court to accept, that the claims involve a breach-of-contract dispute between Plaintiff and King of

Fans. They do not. King of Fans was not a party to any contract with the Plaintiff. Then, Plaintiff

makes another leap by telling this Court that the purchase orders and terms and conditions for the

fans apply to King of Fans. Of course they do not. (Declaration of Brad Holland at pp. 25-29 [ECF

No. 12-1]; Pl.’s Document Prod. at pp. 30-58 [ECF No. 12-1].) King of Fans was not involved

with the sale, purchase, manufacture, or distribution of the fan and King of Fans is not referenced

even once in the documents that Plaintiff contends keep this case in Texas. Plaintiff is facing its

reality that the lawsuit arises from a June 30, 2016 fire in Ohio and it failed to add King of Fans to

that lawsuit. Had Plaintiff done so, the case would have stayed in Ohio. Plaintiff is forum shopping.




                                                  8
   Case 3:21-cv-00229-X Document 15 Filed 05/28/21                  Page 9 of 11 PageID 177



All of the activities occurred in Ohio. Ohio has a greater interest in determining the claims that

arose within its borders.

        D.     Plaintiff’s choice of forum.

        Finally, Plaintiff argues that the lawsuit should remain in Texas because that is the

Plaintiff’s choice of forum. (Pl.’s Br. at p. 16 [ECF No. 13].) Plaintiff is correct in pointing out

that courts have found a plaintiff's choice of forum is entitled to some weight when the plaintiff is

a resident of the forum in which suit is filed. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256-57

(1981). The Fifth Circuit makes clear, however, that the “plaintiff’s choice of forum is … neither

conclusive nor determinative.” In re Horseshoe Entertainment, 337 F.3d 429, 434 (5th Cir. 2003);

see also, e.g., Eliserio v. Floydada Housing Authority, 388 F. Supp. 2d 774, 776 (S.D. Tex. 2005).

Moreover, “to be considered at all, the plaintiff’s choice of forum must be one which is permitted

under the relevant venue statute.” Horseshoe, 337 F.3d at 434-35. As outlined above and within

King of Fans’ motion to dismiss for improper venue, Plaintiff’s choice of forum is improper.

Plaintiff’s selection of an improper venue should not be considered as a factor in the determination

to transfer.

                                            Conclusion

        Defendant King of Fans, Inc. requests that Plaintiff Air Vent, Inc.’s complaint be dismissed

for improper venue under Federal Rule of Civil Procedure 12(b)(3) and 28 U.S.C. § 1391(b). The

fire at issue occurred in Ohio, all the key witnesses regarding the fan and the alleged damages are

in Ohio, and any additional parties to the case will be located in Ohio. Plaintiff is simply unable to

set forth any conduct by Defendant King of Fans, Inc. in this District related to this case. In

determining venue, the Court looks to the defendant’s conduct, and where that took place. Plaintiff

instead sets forth only its own activities allegedly taking place in the Northern District of Texas.




                                                  9
  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                 Page 10 of 11 PageID 178



The fact that Plaintiff cut checks in Texas for its attorneys and the settlement of the Ohio lawsuit

does not mean the damages were incurred in Texas. The damages were incurred in Ohio. Actions

the Plaintiff do not support venue. For those reasons alone, venue is improper and Plaintiff’s

complaint should be dismissed.

       Alternatively, the balance of factors under 28 U.S.C. § 1404(a) and the applicable case law,

weigh heavily in favor of transferring this case to the Northern District of Ohio because the face

of Plaintiff’s complaint demonstrates that this lawsuit has very minimal, if any, ties to Texas while

Ohio has an overwhelming relationship to this case. King of Fans may want to add parties to the

suit, like a contractor who installed the fan or who performed work on the fan or in the area of

it. Those third-parties are in Ohio. Also, had Plaintiff added King of Fans, Powermax, and DM

(Asia) to the Ohio case, the case would have stayed in Ohio. Moreover, the witnesses and evidence

related to the fire and alleged damages are in Ohio. There is no reason the case should be in Texas.

The location of Air Vent and its attorneys do not keep the case in Texas. The case should be

transferred to the Northern District of Ohio where the incident occurred, the evidence is located,

and there is an actual connection between the matter and the court and jury.

                                              Respectfully submitted,

                                              MEAGHER + GEER, P.L.L.P.
       Dated: May 28, 2021              By:       s/David E. Bridges
                                              David E. Bridges, Esq. (MN No. 0397004)
                                              (TX No. 24092170)
                                              Chad J. Stepan, Esq. (MN No. 0279535)
                                              (Pro Hac Vice Motion Forthcoming)
                                              33 South Sixth Street, Suite 4400
                                              Minneapolis, MN 55402
                                              P: (612) 338-0661
                                              F: (612) 338-8384
                                              E: dbridges@meagher.com
                                              E: cstepan@meagher.com
                                              Counsel for Defendant King of Fans, Inc.




                                                 10
  Case 3:21-cv-00229-X Document 15 Filed 05/28/21                  Page 11 of 11 PageID 179



                                       Certificate of Service

        This is to certify that on May 28, 2021, a true and correct copy of the foregoing has been
served electronically filed with the Clerk of Court using the CM/ECF system, which will send a
notice of electronic filing to the following counsel of record, pursuant to the Federal Rules of Civil
Procedure:

                                HEYGOOD, ORR, & PEARSON
                             Eric D. Pearson, Esq. (TX No. 15690472)
                                    6363 N. State Highway 161
                                              Suite 450
                                         Irving, TX 75038
                                        P: (214) 237-9001
                                        F: (214) 237-9002
                                       E: eric@hop-law.com
                                 Counsel for Plaintiff Air Vent, Inc.

       Dated: May 28, 2021              By:      s/David E. Bridges
                                               David E. Bridges, Esq. (MN No. 0397004)
                                               (TX No. 24092170)




                                                 11
